DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Claim Rejections - 35 USC § 103
Claims 30 and 44 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQueen (U.S. 2008/0314901) in view of Newman (U.S. 7,128,831 B2).
With regard to claim 30, MacQueen discloses a method of covering a storage tank (¶ 14 discloses a method of covering a storage tank), comprising: attaching a hydrocarbon-resistant (methane is a hydrocarbon) liner (60, Fig. 7; ¶ 26) to a storage tank (62, Fig. 7; ¶ 26), where the liner covers a bottom and one or more side walls of the tank (Fig. 7; ¶ 26) attaching a hydrocarbon-resistant geomembrane to the tank (100, Fig. 7; ¶ 24 geomembrane materials), where the geomembrane covers a majority of the tank (Figs. 7 and 8), where the liner covers a bottom (64, Fig. 7) and one or more side 
MacQueen does not disclose that the one or more side walls are perpendicular to the bottom and comprising one or more of concrete, fiberglass, and steel.
Newman teaches a tank (16, Fig. 1) with a liner (C3:L66-67-C4:L1) with one or more side walls (20, Fig. 1) perpendicular to a bottom (18, Fig. 1) and comprising one or more of concrete, fiberglass, and steel (C7:L52-53).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the tank as taught by Newman to modify the invention of MacQueen in order to provide an improved pollutant containment system (C1:L40-44)
With regard to claim 44, MacQueen-Newman as applied in claim 30 above discloses the claimed method where fluid containing hydrocarbons (50, Fig. 7; ¶ 15 the system of MacQueen if used for gas collection of methane ¶ 02 and methane is a hydrocarbon) is under the geomembrane and over the liner (Fig. 7).

Claims 31 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQueen, in view of Newman as applied in claim 30 above and in further view S. Jianxia, in Comprehensive Renewable Energy, 2012 [Jianxia].
With regard to claims 31 and 32, MacQueen-Newman as applied in claim 30 above discloses the claimed method.
MacQueen-Newman does not disclose expressly the geomembranes are flexible but MacQueen does disclose geomembranes (100, Fig. 7; ¶ 24 geomembrane 
Jianxia teaches that geomembranes are thin, flexible materials that are manufactured in factories in a controlled environment.
S. Jianxia, in Comprehensive Renewable Energy, 2012; 6.14.5.1.5, Geomembranes, first full line.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible geomembrane as taught by Jianxia to modify the invention of MacQueen-Newman because flexible geomembranes can be used, exposed, and covered, for rehabilitation and new construction (Jianxia; last full paragraph.

Claims 34, 36-40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQueen in view of Newman and Jianxia as applied in claim 32 above.
With regard to claim 34, MacQueen-Newman-Jianxia as applied in claim 32 above discloses the claimed method further comprising: attaching at least one float to a hydrocarbon-resistant membrane (MacQueen, 138, Fig. 8; ¶ 15); and positioning at least one weight on the hydrocarbon-resistant membrane (MacQueen, 38, Fig. 7; ¶ 15). 
With regard to claim 36, MacQueen-Newman-Jianxia as applied in claim 34 above discloses the claimed method wherein the attaching of at least float compromises attaching floats to the hydrocarbon-resistant geomembrane (MacQueen, 138, Fig. 8; ¶ 30).  

With regard to claim 38, MacQueen-Newman-Jianxia as applied in claim 36 above discloses the claimed method wherein the floats are attached to a bottom surface of the hydrocarbon-resistant geomembrane (MacQueen, 138, Fig. 8, the float is in a pouch, 130, Fig. 8, like the floats of the present invention).  
With regard to claim 39, MacQueen-Newman-Jianxia as applied in claim 36 above discloses the claimed method wherein the positioning of at least one weight compromises positioning weights on the hydrocarbon-resistant geomembrane (MacQueen, 38, Fig. 7, the weight is in a pouch, 30, Fig. 7, like the weights of the present invention).  
With regard to claim 40, MacQueen-Newman-Jianxia as applied in claim 34 above discloses the claimed method wherein the positioning of at least one weight compromises positioning weights on the hydrocarbon-resistant geomembrane (MacQueen, 38, Fig. 7; ¶ 15).  

Claims 45 and 46 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQueen in view of Newman and Jianxia as applied in claims 31 and 32 above.
MacQueen-Newman-Jianxia as applied in claims 31 and 32 above discloses the claimed method where fluid containing hydrocarbons (50, Fig. 7; ¶ 15 the system of .

Claims 47-52 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQueen in view of Newman and Jianxia as applied in claims 34 and 36-40 above.
MacQueen-Newman-Jianxia as applied in claims 34 and 36-40 above discloses the claimed method where fluid containing hydrocarbons (50, Fig. 7; ¶ 15 the system of MacQueen if used for gas collection of methane ¶ 02 and methane is a hydrocarbon) is under the geomembrane and over the liner (Fig. 7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735